DETAILED ACTION
	Remarks
An RCE filed on 1/21/21 had been entered in the application.
Allowable Subject Matter
The indicated allowability of claims 3, 6, 8-9 and 15 are withdrawn in view of the newly discovered reference(s) to Ayala Vazquez et al (10,476,167) [of record].  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayala Vazquez et al (10,476,167) [newly rejected, of record].
Ayala Vazquez et al in figures 2-12 disclose a mobile terminal, comprising: a first conductive member 16-2 forming a part of a lower end of an outer metal frame of the terminal; a second conductive member 16-1 spaced apart from the first conductive member to form a part of the lower end and a part of a first side surface of the outer metal frame; and a third conductive member 16-3 spaced apart from the first conductive member and forming a part of the lower end and a part of a second side surface of the outer metal frame; wherein the second conductive member is spaced apart from the first conductive member by a first slit 18-3 and wherein the first conductive member is spaced apart from the third conductive member by a 


                              Allowable Subject Matter
Claims 10-14 and 16-17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845